Citation Nr: 0030527	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-16 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which, in pertinent part, denied 
entitlement to service connection for bilateral hearing loss 
and for tinnitus.  As a result of the veteran's change of 
residence, his claims folder was subsequently transferred to 
the Houston, Texas RO.

REMAND

A review of the evidence of record reflects that the veteran 
exhibited no hearing loss disability within the meaning of VA 
regulations upon his entry into service.  However, upon 
separation examination in May 1976, some changes in hearing 
were present, although they were not sufficient to be 
considered a disability within the meaning of VA regulations.  
The most recent medical evidence of record clearly reflects a 
hearing loss disability within the meaning of VA regulations 
in both the right and left ear.  Two VA examinations have 
noted impressions of bilateral sensorineural hearing loss and 
tinnitus.  The evidence of record also reflects that the 
veteran served as a rifleman during his military service.  

The Board is compelled to conclude that additional 
development of the record is warranted to enable the Board to 
render a final determination as to the issues on appeal.  
Accordingly, the case is REMANDED to the RO for the following 
development:

The issues of entitlement to service 
connection for a bilateral hearing loss 
and tinnitus are remanded to the RO for 
readjudication in accordance with the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Veterans Law Judge
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).
	

- 3 -


